
	
		II
		110th CONGRESS
		2d Session
		S. 3675
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of certain excessive employee remuneration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Compensation Fairness Act of
			 2008.
		2.Treatment of certain
			 excessive employee remuneration
			(a)Inflation index
			 of limitationSection 162(m) of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new paragraph:
				
					(5)Inflation
				adjustment
						(A)In
				generalIn the case of any taxable year beginning after 2008, the
				$1,000,000 dollar amount under paragraph (1) shall be increased by an amount
				equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year in
				which the taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
							(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of
				$1,000.
						.
			(b)Repeal of
			 exception for remuneration payable on commission basisSection
			 162(m)(4) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (B) and by redesignating subparagraphs (C) through (G) as
			 subparagraphs (B) through (F), respectively.
			(c)Repeal of
			 exception for other performance-based compensationSection
			 162(m)(4) of the Internal Revenue Code of 1986, as amended by subsection (b),
			 is amended by striking subparagraph (B) and by redesignating subparagraphs (C)
			 through (F) as subparagraphs (B) through (E), respectively.
			(d)Timing for
			 determination of certain covered employeesSection 162(m)(3)(A)
			 of the Internal Revenue Code of 1986 is amended by striking as of the
			 close of the taxable year and inserting at any time during the
			 taxable year.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
